DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments presented in section B with respect to claim(s) 8-10 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly added Hamamoto (JP2021092914) reference has been added. Refer to the PDF translation the examiner has provided.
Applicant's arguments directed towards sections A (claims 1, 3-7, 11, 13-17 and 21) and C (claims 2 and 12) do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-11, 13- 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US20190303719) in view of Thurier (Inspecting a machine learning based clinical risk calculator: a practical perspective) and Hamamoto (JP2021092914).

Regarding claim 1, (Currently Amended) A computer-implemented method comprising: generating, by one or more processors coupled to memory (Hamilton: Paragraph [0016] “hardware elements (such as a processor and a memory device) according to the instructions that comprise the software module.” Here, taught as the processor and memory device.), via a model trained with machine learning, a prediction based on a first feature (Hamilton: Paragraph [0027] “uses machine learning to develop a strategy for the data of the selected feature set that is received from dataset scanner module” Here, a machine learning model is used to develop a strategy for the data of the selected feature set that is received from dataset.) comprising a combination of a second feature and a third feature  (Hamilton: Paragraph [0025] “the feature engineering module 106 may take the average of two (or more) pieces of data to generate a third piece of data.” Comprising a combination of a second feature and a third feature is taught as the feature engineering module 106 may take the average of two (or more) pieces of data to generate a third piece of data.); …. and providing, by the one or more processors for display via a user interface, a distribution of predictions generated by the model trained with machine learning and associated with the first feature (Hamilton: Paragraph [0064] “a model that predicts whether it will rain on a given day (e.g., the output from the model is just a yes/no for a rain prediction). A strategy that may be generated that makes use of that model output (e.g., it acts upon that output) may be to decide whether a person should bring an umbrella.” [0077] “each or any of the display interfaces 508 is or includes one or more circuits that receive data from the processors 502, generate (e.g., via a discrete GPU, an integrated GPU, a CPU executing graphical processing, or the like) corresponding image data based on the received data, and/or output” Here, the model uses machine learning to make a prediction based on the input features. The output is sent by the processors to the display interface.).
Hamilton does not explicitly disclose … determining, by the one or more processors, that an aggregate impact of the first feature and the second feature on the prediction satisfies an interaction threshold; and in response to determining that the aggregate impact satisfies the interaction threshold: generating, by the one or more processors, a Shapley value for the first feature, allocating, by the one or more processors, a first portion of the Shapley value second feature, allocating, by the one or more processors, a second portion of the Shapley value to the third feature, …, the first portion of the Shapley value and the second portion of the Shapley value.
Thurier further teaches … generating, by the one or more processors, a Shapley value for the first feature, allocating, by the one or more processors, a first portion of the Shapley value second feature (Thurier: Page [329] “Shapley values: The graph derived from Shapley values calculations shown in Figure 5 exemplifies how the model operates differently depending on each patient profile.” [326] “Calculating the Shapley value of one feature of interest for one particular instance r” Calculating a Shapley value for each feature in the plurality of features is taught as Calculating the Shapley value of one feature of interest for one particular instance. The method of calculating Shapley values for features is taught by Thurier.), allocating, by the one or more processors, a second portion of the Shapley value to the third feature (Thurier: Page [326] “The Shapley value of a feature of interest is calculated by averaging its marginal contribution over all possible different coalitions of features (a coalition is represented by the dummy variable t in the following equation). For the instance i the contribution of the” Allocating a respective portion of the Shapley value is taught as calculating the Shapley value of a synthetic feature (i.e. engineered feature) where the Shapley value is calculated by averaging its marginal contribution over all possible different coalitions of features. [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The Shapley values combined or summed up, make up the synthetic feature for that instance.), …, the first portion of the Shapley value and the second portion of the Shapley value (Thurier: Page [329] “Shapley values: The graph derived from Shapley values calculations shown in Figure 5 exemplifies how the model operates differently depending on each patient profile.” [326] “Calculating the Shapley value of one feature of interest for one particular instance r” Calculating a Shapley value for each feature in the plurality of features is taught as Calculating the Shapley value of one feature of interest for one particular instance. The method of calculating Shapley values for features is taught by Thurier.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Hamilton in view of Thurier do not explicitly disclose determining, by the one or more processors, that an aggregate impact of the first feature and the second feature on the prediction satisfies an interaction threshold; and in response to determining that the aggregate impact satisfies the interaction threshold.
Hamamoto (via the attached translation of the reference included) further teaches determining, by the one or more processors, that an aggregate impact of the first feature and the second feature on the prediction satisfies an interaction threshold (Hamamoto: Page 4 “and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Page 5 “In the process S1511, the influence degree of the main effect or the interaction having the influence degree equal to or less than the predetermined threshold value is set to 0.” Here, the aggregate impact if the first and second feature on the prediction satisfies an interaction threshold is taught as the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold.); and in response to determining that the aggregate impact satisfies the interaction threshold (Hamamoto: Page 5 “In this example, in the influence degree data 240-1, the influence degree of the gray square is set to be equal to or less than the threshold value. Therefore, the influence degree data 240-1 is divided into two squares having an influence degree value of 0 (black squares) and a square having an influence degree value (white squares) as in the influence degree data 240-2.In this way, information can be organized by removing less influential main effects and interactions. Information can be organized using the threshold value at the stage of contribution data.” Here, the interaction influence that meets the threshold are kept and those that are less influential main effects and interactions are removed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hamilton with the and Thurier with the interaction influence thresholds of Hamamoto in order to select only interactions having the influence degree that satisfies the threshold requirement thereby removing less influential interactions and using only those that have the greatest impact  (Hamamoto: Page 5 “In this example, in the influence degree data 240-1, the influence degree of the gray square is set to be equal to or less than the threshold value…In this way, information can be organized by removing less influential main effects and interactions. Information can be organized using the threshold value at the stage of contribution data.” Here, the interaction influence that meets the threshold are kept and those that are less influential main effects and interactions are removed.).
Claim 11 and 21 are similarly rejected refer to claim 1 for further analysis.

Regarding claim 3, Hamilton in view of Thurier and Hamamoto teaches the method of claim 1, Thurier further teaches wherein the Shapley value, the first portion of the Shapley value, and the second portion of the Shapley value for each feature indicate an influence of the first feature, the second feature and the third feature on the prediction (Thurier: Paragraph [326] “Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.” Here, taught as Shapley values can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction. This interpretation includes the first and second feature that are measured to determine the interaction which makes up the third feature.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Claim 13 is similarly rejected refer to claim 3 for further analysis.

Regarding claim 4, Hamilton in view of Thurier and Hamamoto teaches the method of claim 1, Thurier teaches wherein allocating the first portion and the second respective portion comprises sharing the Shapley value (Thurier: Page [326] “The Shapley value of a feature of interest is calculated by averaging its marginal contribution over all possible different coalitions of features (a coalition is represented by the dummy variable t in the following equation). For the instance i the contribution of the” Allocating the first portion and the second respective portion comprises sharing the Shapley value is taught as calculating the Shapley value of a synthetic feature (i.e. engineered feature) where the Shapley value is calculated by averaging its marginal contribution over all possible different coalitions of features. [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The examiner notes that if a Shapley value is assigned to a engineered feature, it is a value assigned to the two features which make up the engineered feature.) for the first feature equally among the second feature and the third feature (Thurier: Page [327] “These variables are usually the original features plus any feature the clinicians wish to see included in the model interpretability outputs. For example, as depicted in Figure 3, this could be a new synthetic feature” The engineered feature equally among the two or more parent features is taught as the original features used to generate the synthetic feature (i.e. engineered feature). [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The Shapley values are assigned to synthetic features. The term equally is equated to combined, averaged or summed up. This is a method further taught by the combination of two features making up the engineered (i.e. third) feature. Similarly to how two features may be averaged or summed up to generate an third feature.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Claim 14 is similarly rejected refer to claim 4 for further analysis.

Regarding claim 5, Hamilton in view of Thurier and Hamamoto teaches the method of claim 1, Hamilton teaches according to preprocessing tasks used to generate the first feature (Hamilton: Paragraph [0042] “a full set of the features and datasets that are provided by the feature engineering module 106. This may be, for example, graph 206. Module 302 is responsible for initially selecting which features are to be tested. In certain examples, selection of features for a feature set may occur by selecting features based on which dataset they belong to rather than randomly picking features. This technique allows the search space for selecting features to be decreased thus increasing the efficiency of the training process.” Preprocessing tasks used to generate the first feature is taught as the feature engineering module and Module 302 responsible for initially selecting which features are to be tested and used to generate engineered features.). 
Thurier teaches wherein allocating the first portion and the second respective portion comprises sharing the Shapley value among the second feature and the third feature. (Thurier: Page [327] “These variables are usually the original features plus any feature the clinicians wish to see included in the model interpretability outputs. For example, as depicted in Figure 3, this could be a new synthetic feature” The first feature equally among the second feature and the third feature is taught as the original features used to generate the synthetic feature (i.e. engineered feature). [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The Shapley values combined or summed up, make up the synthetic feature for that instance. The term sharing is equated to combined, averaged or summed up.) …
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Claim 15 is similarly rejected refer to claim 5 for further analysis.

Regarding claim 6, Hamilton in view of Thurier teaches the method of claim 1, Thurier further teaches wherein allocating the first portion and the second respective portion comprises sharing the Shapley value among the second feature and the third feature (Thurier: Page [326] “The Shapley value of a feature of interest is calculated by averaging its marginal contribution over all possible different coalitions of features (a coalition is represented by the dummy variable t in the following equation). For the instance i the contribution of the” Allocating first portion and the second respective portion of the Shapley value is taught as calculating the Shapley value of a synthetic feature (i.e. engineered feature) where the Shapley value is calculated by averaging its marginal contribution over all possible different coalitions of features. [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The examiner notes that if a Shapley value is assigned to a engineered feature, it is a value assigned to the two features which make up the engineered feature.) according to a functional form (Thurier: Paragraph [0326] “the Shapley values for one instance i sum up to the difference between the model output for i and the model output for a reference instance” The two Shapley values combined or summed up, make up the synthetic feature for that instance. The term sharing is equated to combined, averaged or summed up. The functional form with respect to the applicant’s specification is taught as the engineered column or product or sum. Therefore, the examiner notes that the two Shapley values combined or summed up are taught as the functional form. The examiner further notes that Hamilton combines two features to generate the engineered feature.) used to generate the first feature (Thurier: Page [327] “These variables are usually the original features plus any feature the clinicians wish to see included in the model interpretability outputs. For example, as depicted in Figure 3, this could be a new synthetic feature” The engineered feature is taught as the original features used to generate the synthetic feature (i.e. first feature).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Claim 16 is similarly rejected refer to claim 6 for further analysis.

Regarding claim 7, Hamilton in view of Thurier teaches the method of claim 1, Thurier further teaches wherein the first feature, the second feature and the third feature comprise time-series data (Thurier: Page [328] “The original features are the raw time series and the 5 variables collected at the beginning of each patient’s stay in the Physionet 2012 challenge dataset.” The first feature, the second feature and the third feature comprises time-series data is taught as the original features are the raw time series.), wherein the prediction comprises a forecast comprising one or more anomalies (Thurier: Page [328] “Mortality risk prediction in ICU is crucial for assessing if patients are at immediate risk of dying without prompt treatment.” The prediction comprises a forecast comprising one or more anomalies is taught as Mortality risk prediction in ICU. The examiner notes that not every patient is at risk of dying therefore if a prediction is made with a patient at high risk this is equated to the forecasted anomaly.), and wherein at least one of 34ACTIVE/110267814.1the Shapley values indicates how much at least one of the first feature, the second feature or the third feature contribute to the one or more anomalies (Thurier: Page [326] “Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.” Wherein at least one of 34ACTIVE/110267814.1the Shapley values indicates how much at least one of the first feature, the second feature or the third feature contribute to the one or more anomalies is taught as Shapley values are utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction (i.e. anomalies). In this application anomalies are taught as patient in-hospital mortality risk in ICU. Refer to Fig. 1.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Claim 17 is similarly rejected refer to claim 7 for further analysis.


Regarding claim 8, Hamilton in view of Thurier and Hamamoto teaches the method of claim 1, 
Thurier teaches calculating an interaction Shapley value for a combination of the first feature and the second feature (Thurier: Page [329] “Shapley values: The graph derived from Shapley values calculations shown in Figure 5 exemplifies how the model operates differently depending on each patient profile.” [326] “Calculating the Shapley value of one feature of interest for one particular instance r” Calculating a Shapley value for each feature in the plurality of features is taught as Calculating the Shapley value of one feature of interest for one particular instance. The method of calculating Shapley values for features is taught by Thurier.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the engineered features of Hamilton with the method of Shapley values of Thurier in order to calculating the Shapley value of  features of interest thereby fairly determining the contribution of a feature of interest in one particular ML model prediction (i.e. manage training data) (Thurier: Page [326] “: Shapley values are a concept from Game theory that can be utilized to fairly determine the contribution of a feature of interest in one particular ML model prediction.”).
Hamamoto further teaches further comprising in response to determining that the aggregated impact satisfies the interaction threshold (Hamamoto: Page 4 “and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Page 5 “In the process S1511, the influence degree of the main effect or the interaction having the influence degree equal to or less than the predetermined threshold value is set to 0.” Here, the aggregate impact if the first and second feature on the prediction satisfies an interaction threshold is taught as the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold.).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hamilton with the and Thurier with the interaction influence thresholds of Hamamoto in order to select only interactions having the influence degree that satisfies the threshold requirement thereby removing less influential interactions and using only those that have the greatest impact  (Hamamoto: Page 5 “In this example, in the influence degree data 240-1, the influence degree of the gray square is set to be equal to or less than the threshold value…In this way, information can be organized by removing less influential main effects and interactions. Information can be organized using the threshold value at the stage of contribution data.” Here, the interaction influence that meets the threshold are kept and those that are less influential main effects and interactions are removed.).
Claim 18 is similarly rejected refer to claim 8 for further analysis.

Regarding claim 9, Hamilton in view of Thurier and Hamamoto teaches the method of claim 8, Hamamoto further teaches wherein the interaction Shapley value provides an indication of how much an interaction effect influences the prediction (Hamamoto: Page 4 “and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Page 5 “In the process S1511, the influence degree of the main effect or the interaction having the influence degree equal to or less than the predetermined threshold value is set to 0.” Here, the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hamilton with the and Thurier with the interaction influence thresholds of Hamamoto in order to select only interactions having the influence degree that satisfies the threshold requirement thereby removing less influential interactions and using only those that have the greatest impact  (Hamamoto: Page 5 “In this example, in the influence degree data 240-1, the influence degree of the gray square is set to be equal to or less than the threshold value…In this way, information can be organized by removing less influential main effects and interactions. Information can be organized using the threshold value at the stage of contribution data.” Here, the interaction influence that meets the threshold are kept and those that are less influential main effects and interactions are removed.).
Claim 19 is similarly rejected refer to claim 9 for further analysis.

Regarding claim 10, Hamilton in view of Thurier and Hamamoto teaches the method of claim 8, Hamilton further teaches and presenting the graph on a display (Hamilton: Paragraph [0017] “engineered features are stored in a hierarchical graph that is used to select features that will be included into a feature set” [0073] “one or more display interfaces” The method of displaying a graph on an interface is taught as the hierarchical graph displaying features and the display interface.).
Hamamoto further teaches further comprising: generating a graph of interaction Shapley values based on the second feature and the third feature, (Hamamoto: Page 4 “and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Page 5 “In the process S1511, the influence degree of the main effect or the interaction having the influence degree equal to or less than the predetermined threshold value is set to 0.” Here, the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold. Refer to fig. 5. Which shows the contribution of a certain interaction.), wherein the graph comprises an axis for each of the first feature and second feature (Hamamoto: Fig. 5 “and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Here, the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold. Refer to fig. 5. Which shows the contribution of a certain interaction.), wherein of the graph is color-coded according to the interaction Shapley values (Hamamoto: Fig. 5 Page. 4“and the interaction between the features i and j Φ ij (Equation 4) can be obtained from Equation 1.” Here, the interaction between the features i and j Φ ij in which the interaction having the influence degree equal to or less than the predetermined threshold. Refer to fig. 5. Which shows the contribution of a certain interaction. The graph is fig. 5 shows the contribution to the Shapley values. Fig. 9 shows a color coded graph showing influence degree data. The graph is white, gray, and black.); …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hamilton with the and Thurier with the interaction influence thresholds of Hamamoto in order to select only interactions having the influence degree that satisfies the threshold requirement thereby removing less influential interactions and using only those that have the greatest impact  (Hamamoto: Page 5 “In this example, in the influence degree data 240-1, the influence degree of the gray square is set to be equal to or less than the threshold value…In this way, information can be organized by removing less influential main effects and interactions. Information can be organized using the threshold value at the stage of contribution data.” Here, the interaction influence that meets the threshold are kept and those that are less influential main effects and interactions are removed.).
Claim 20 is similarly rejected refer to claim 10 for further analysis.

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton (US20190303719) in view of Thurier (Inspecting a machine learning based clinical risk calculator: a practical perspective), Hamamoto (JP2021092914) and Chen (WO 2019/015631A1).

Regarding claim 2, Hamilton in view of Thurier and Hamamoto teaches the method of claim 1, Hamilton further teaches wherein the first feature (Hamilton: Paragraph [0083] “The data for all the features to be processed by feature engineering module 106 may be loaded from memory devices. The loaded features may be processed according the program instructions of the feature engineering module 106 to generate engineered features that are then stored to memory devices 504.” The first feature is taught as generate engineered features that are then stored to memory.) 
Hamilton in view of Thurier and Hamamoto do not explicitly disclose …[feature] is generated by a sub-model within a compound model.  
 (Chen: Page 13 “basic sub-models, respectively, for each bin feature f m trained additional sub-model to construct each compound machine learning models . Here, the subset of basic features upon which the basic submodel is based may be updated as iteratively generates the combined features.” Chen discloses a submodel used to generate combined features where the submodels are a part of a compound machine learning model.).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hamilton, Thurier and Hamamoto in order to include the submodels/compound model of Chen in order to generate combined features thereby, determining the importance of each of the features (Chen: Page 13 “a composite machine learning model for each of the binning features corresponding to the predetermined number of binning operations, based on the effects of the respective compound machine learning models Determining the importance of each binning feature and selecting the at least one binning operation based on the importance of each binning feature, wherein the compound machine learning model includes a base based on a lifting framework (eg, a gradient lifting framework) The model and the additional sub-model, wherein the basic sub-model corresponds to a basic feature subset, and the additional sub-model corresponds to each of the binning features.”).
Claim 12 is similarly rejected refer to claim 2 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.A.S./Examiner, Art Unit 2127                                                                                                                                                                                                        
/L.A.S/Primary Examiner, Art Unit 2126